DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The claims recite “authorising” and “authorisation” which should be amended to read “authorizing” and “authorization”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,075,846 B1 to Acar et al (“Acar”) in view of EP 3,413,226 A1 to Le Cardinal et al (“Cardinal”), and further in view of US Patent Pub. 2019/0095602 A1 to Setlak et al (“Setlak”).  
As to claim 1, Acar discloses a method for securing access to a watch (100) including the following steps:  
authentication (10) of the wearer of the watch (100) with a view to authorising access to the functions of this watch (100) based on an interaction between the wearer of the watch and a graphic representation (col. 1, lines 34-37), and 
periodic checking (20) of the identity of the wearer of the watch through a verification of the validity of at least one digital data item determined based on at least one biometric data item of the wearer of said watch with a view to retaining/removing the authorisation for access to said functions (col. 2, lines 38-47).  
Acar fails to disclose authorizing based on interaction between the wearer and a graphic representation comprised in said watch (100).  
Cardinal discloses a method for authorizing based on interaction between the wearer and a graphic representation comprised in said watch (¶ 0062-0067).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Acar with the teachings of Cardinal for authorizing based on interaction between the wearer and a graphic representation comprised in said watch, as suggested by Cardinal thereby similarly using known configurations for authorizing user access to devices/systems through manipulations on a graphical display.  
Acar in view of Cardinal fails to disclose wherein the at least one digital data item comprises a feature of a surface of a skin of the wearer and the feature is obtained from, of the skin, a skin portion at which the wearer wears the watch.  
Setlak discloses wherein the at least one digital data item comprises a feature of a surface of a skin of the wearer and the feature is obtained from, of the skin, a skin portion at which the wearer wears the watch (¶ 0052-0053).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified effective Acar in view of Cardinal with the teachings of Setlak wherein the at least one digital data item comprises a feature of a surface of a skin of the wearer and the feature is obtained from, of the skin, a skin portion, as suggested by Setlak thereby similarly using known configurations for scanning features of a user for authenticating access to user manipulated devices including watches. 
As to claim 2, Cardinal discloses wherein the authentication step (10) comprises a presentation sub-step (11) of a graphic representation (41) on a visual data broadcasting interface (3) of said watch (100) (¶ 0094; See also Fig. 3.).
As to claim 4, Cardinal discloses wherein the authentication step (10) comprises a validation sub-step (16) of the selected sequence (¶ 0066).
As to claim 5, Acar in view of Cardinal and Setlak  discloses wherein the checking step (20)
comprises an acquisition sub-step (21) by at least one multispectral biometric skin sensor (35) comprised in the watch (100), of a plurality of images of the skin portion of the wearer's skin adjacent to said sensor (35), said images comprising the at least one digital data item comprised in the skin portion (Acar, col. 1, lines 30-45; “The secondary method can be based on either physiological biometric features such as fingerprints…”; Setlak, ¶ 0052-0053).
As to claim 6, Acar discloses wherein the checking step (20) comprises a generation sub-step (25) of a digital identification item based on the at least one digital data item (col. 9, lines 45-67).
As to claim 7, Acar discloses wherein the checking step (20) comprises a validation sub-step (28) of the digital identification item generated in anticipation of the wearer identity check (col. 9, lines 45-67).
As to claim 8, Acar discloses wherein a validation sub-step (28) comprises a comparison phase (29) including an access authorisation retention sub-phase (30) to said functions of the watch if the digital identification item is substantially similar or similar to a reference digital identification item (col. 9, lines 45-67).  
As to claim 17, Acar discloses a non-transitory computer readable medium comprising program code instructions for executing the steps (10 to 31) of the method according to claim 1 when said program is executed by a processing unit (2) (col. 7, lines 38-67).  
As to claim 18, Setlak discloses wherein the periodic checking further comprises verification of the validity of a plurality of digital data items, including the at least one digital data item, and wherein the plurality of digital data items comprise, from the skin portion at which the wearer wears the watch, cracks in a skin texture at the surface of the skin and hair from the surface of the skin (¶ 0052-0053).
As to claim 19, Setlak discloses wherein the periodic checking (20) further comprises verification of the validity of ones of the plurality of digital data items comprising the cracks in the skin texture and the hair by thermal imaging within illumination (¶ 0052-0053).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,075,846 B1 to Acar et al (“Acar”) in view of EP 3,413,226 A1 to Le Cardinal et al (“Cardinal”), and further in view of US Patent Pub. 2019/0095602 A1 to Setlak et al (“Setlak”), and further in view of EP 3,287,922 A1 to Yang et al (“Yang”).  
As to claim 3, Acar in view of Cardinal and Setlak fails to disclose wherein, the authentication step (10) comprises a selection sub-step (14) within a limited time interval of a sequence of at least two identification portions of said graphic representation (41) aiming to identify said wearer, said sequence corresponding to an identification code of the wearer.  
Yang discloses wherein, the authentication step (10) comprises a selection sub-step (14) within a limited time interval of a sequence of at least two identification portions of said graphic representation (41) aiming to identify said wearer, said sequence corresponding to an identification code of the wearer (¶ 0024).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Acar in view of Cardinal and Setlak with the teachings of Yang wherein, the authentication step (10) comprises a selection sub-step (14) within a limited time interval of a sequence of at least two identification portions of said graphic representation (41) aiming to identify said wearer, said sequence corresponding to an identification code of the wearer, as suggested by Yang thereby similarly using known configurations which use predetermined detection periods during authentication of a wearer.    

Claim(s) 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,075,846 B1 to Acar et al (“Acar”) in view of EP 3,413,226 A1 to Le Cardinal et al (“Cardinal”), and further in view of US Patent Pub. 2019/0095602 A1 to Setlak et al (“Setlak”), and further in view of US Patent Pub. 2017/0017785 A1 to Rice et al (“Rice”).  
As to claim 9, Acar in view of Cardinal and Setlak fails to disclose wherein an acquisition sub-step (21) comprises an illumination phase (22) of the skin portion along different wavelengths.
Rice discloses wherein an acquisition sub-step (21) comprises an illumination phase (22) of the skin portion along different wavelengths (¶ 0079).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Acar in view of Cardinal and Setlak with the teachings of Rice wherein an acquisition sub-step (21) comprises an illumination phase (22) of the skin portion along different wavelengths, as suggested by Rice thereby similarly using known configurations of sensors in wearable type devices in the device of Acar.  
As to claim 10, Rice discloses wherein an acquisition sub-step (21) comprises a capture phase (23) of images of the skin portion illuminated at different wavelengths (¶ 0100, 0104).
As to claim 11, Rice discloses wherein a generation sub-step (25) comprises a characterisation phase (26) of the at least one digital data item comprised in the acquired images relative to the skin portion (¶ 0105).  
As to claim 12, Rice discloses wherein a generation step (25) comprises a design sub-step (27) of the digital identification item based on the characterisation of the at least one digital data item (¶ 0105).
As to claim 13, Acar in view of Cardinal, Setlak and Rice discloses wherein the at least digital data item relates to a texture of the skin at the skin portion (Rice, ¶ 0073, 0081-0082; Setlak, ¶ 0052-0053).  

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,075,846 B1 to Acar et al (“Acar”) in view of EP 3,413,226 A1 to Le Cardinal et al (“Cardinal”), and further in view of US Patent Pub. 2019/0095602 A1 to Setlak et al (“Setlak”), and further in view of US Patent Pub. 2016/0004224 A1 to Pi.    
As to claim 14, Acar in view of Cardinal and Setlak discloses all of the features of claim 1, but fails to disclose a system for securing access to a watch (100) implementing the method according to claim 1, the system (1) comprising the following interconnected elements: a processing unit (2), a biometric sensor (35), an input interface (34) and a visual data broadcasting interface (3).
Pi discloses a system for securing access to a watch (100) implementing the method according to claim 1, the system (1) (See Fig. 1B) comprising the following interconnected elements: a processing unit (2) (140), a biometric sensor (35) (130), an input interface (34) (102) and a visual data broadcasting interface (3) (110) (¶ 0034).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Acar in view of Cardinal and Setlak with the teachings of Pi of a system for securing access to a watch (100) implementing the method according to claim 1, the system (1) comprising the following interconnected elements: a processing unit (2), a biometric sensor (35), an input interface (34) and a visual data broadcasting interface (3), as suggested by Pi thereby similarly using known configurations of wearable type devices such as watches.  
As to claim 16, Pi discloses a watch (100), particularly a connected mechanical watch (100) (See Fig. 1B), including a system (1) according to claim 14.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,075,846 B1 to Acar et al (“Acar”) in view of EP 3,413,226 A1 to Le Cardinal et al (“Cardinal”), US Patent Pub. 2019/0095602 A1 to Setlak et al (“Setlak”) and US Patent Pub. 2016/0004224 A1 to Pi, and further in view of US Patent Pub. 2017/0017785 A1 to Rice et al (“Rice”).  
As to claim 15, Acar in view of Cardinal and Pi fails to disclose wherein the biometric sensor (34) is a multispectral biometric skin sensor.  
Rice discloses wherein the biometric sensor (34) is a multispectral biometric skin sensor (¶ 0075, 0079).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Acar in view of Cardinal and Pi with the teachings of Rice wherein the biometric sensor (34) is a multispectral biometric skin sensor, as suggested by Rice thereby similarly using known configurations of sensors in wearable type devices in the device of Acar.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624